WiNsnow, J.
There was certainly sufficient evidence of' defendant’s negligence to take the question to the jury. According to the evidence, he set the plaintiff at a job where-his arms would be immersed all day in a liquid dye. When-asked whether it was not dangerous, he assured the plaintiff it was not, and upon this assurance the plaintiff went to-work. After two days of this work the plaintiff’s arms and: hands swelled and blistered so as to be very painful. Before dipping his arms in anything else, he consulted a physician. The physician, after applying litmus paper to the-arm, testifies that the injuries were evidently the result of immersion in some liquid containing a strong acid. Here-certainly was evidence enough of negligence to take the question to the jury. The jury wotdd be justified in finding that the dye contained a strong acid which was injurious to the human skin. If the defendant knew that it contained such an injurious acid, then the jury would be justified in finding, defendant negligent, if he assured the plaintiff that it was harmless. If he did not know its composition, the jury would also be justified in finding negligence, if he made such *209an. assurance, because be assumed, to know, and must abide tbe consequences to tbe same extent as if be did know wben an innocent third person has been misled.- So in either event there' is proof of negligence to go to tbe jury, and, in view <jf tbe positive testimony of tbe physician as to tbe cause of tbe swelling of the plaintiff’s arms, it is very clear that tbe question whether such negligence, if found, was tbe proximate cause of tbe injury, is also one for tbe jury.
By the Court.■ — -Judgment reversed and action remanded for a new trial.